People v Jeorid G. (2021 NY Slip Op 07556)





People v Jeorid G.


2021 NY Slip Op 07556


Decided on December 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2019-13683
 (Ind. No. 578/19)

[*1]The People of the State of New York, respondent,
vJeorid G. (Anonymous), appellant.


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Hannah X. Scotti of counsel; Jenna S. Kim on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lenora Gerald, J.), rendered October 28, 2019, adjudicating him a youthful offender, upon his plea of guilty to grand larceny in the fourth degree, and imposing sentence.
ORDERED that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating so much of the sentence as imposed mandatory surcharges and fees; as so modified, the judgment is affirmed.
As consented to by the People, we modify the judgment by vacating the surcharges and fees imposed on the defendant at sentencing (see People v Henry P.-M., 196 AD3d 650, 651; People v Dyshawn B., 196 AD3d 638, 639-641; People v Johnson, 193 AD3d 1076, 1077; People v Chirinos, 190 AD3d 434, 435).
DILLON, J.P., CONNOLLY, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court